Case 19-17117-amc        Doc 620     Filed 12/07/20 Entered 12/07/20 14:31:47              Desc Main
                                    Document      Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In re:                                            Chapter 11

  VASCULAR ACCESS CENTERS, L.P.,                    Case No. 19-17117-AMC

  Debtor.


           ORDER APPROVING INSURANCE PREMIUM FINANCE AGREEMENT

           AND NOW, on this _____ day of _______________, 2020, upon consideration of the

 Chapter 11 Trustee’s (the “Trustee”) request for permission to enter into a commercial insurance

 premium finance agreement (the “Finance Agreement”) with AFCO Credit Corporation

 (“AFCO”), on behalf of the Debtor, in order to obtain funding to pay the insurance premiums for

 the malpractice insurance Policies for Dr. Gregory D. Crenshaw (the “Motion”), and any responses

 thereto; and it appearing that the relief requested therein is in the best interests of the Debtor’s

 estate, its creditors and other parties in interest; and it appearing that the Court has jurisdiction

 over this matter pursuant to 28 U.S.C. § 1334; and it appearing that this proceeding is a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of this proceeding is

 proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that notice of the Motion and

 opportunity for a hearing on the Motion was appropriate under the particular circumstances and

 that no other or further notice need be given; and after due deliberation and sufficient cause

 appearing therefor, it is HEREBY ORDERED that

           1.    The Motion is granted.

           2.    The Trustee, on behalf of the Debtor, is authorized to enter into the Finance

 Agreement with AFCO attached as Exhibit A to the Declaration of Counsel filed in support of the

 Motion.



 WPOFDocs 442094v.1
Case 19-17117-amc         Doc 620     Filed 12/07/20 Entered 12/07/20 14:31:47              Desc Main
                                     Document      Page 2 of 2



         3.      The Trustee, on behalf of the Debtor, is authorized to timely make all payments due

 under the Finance Agreement and AFCO is authorized to receive and apply such payments to any

 indebtedness owed by the Debtor to AFCO as provided in the Finance Agreement.

         4.      The Trustee, on behalf of the Debtor, is authorized to enter into additional

 agreements with AFCO under substantially the same terms as the Finance Agreement in the future,

 without being required to file additional motions.

         5.      The Trustee, on behalf of the Debtor, is authorized and empowered to take all

 actions necessary to implement the relief granted in this Order.

         6.      This Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.



Date: December 7, 2020

 Dated: ____________, 2020                             ________________________________
 Philadelphia, Pennsylvania                            The Honorable Ashely M. Chan
                                                       United States Bankruptcy Judge




                                                   2

 WPOFDocs 442094v.1
